--------------------------------------------------------------------------------

EXHIBIT 10.55
 
EXECUTION COPY




TECHNOLOGY LICENSE AGREEMENT




This TECHNOLOGY LICENSE AGREEMENT (this “License Agreement”) is made and
effective as of the 31st day of March, 2008 (the “Effective Date”), by and
between SaluMedica, LLC, a Georgia limited liability company (“Licensor”), and
MiMedx, Inc., a Florida corporation (“MiMedx”; and, together with any Affiliate
or successor-in-interest of MiMedx, “Licensee”).
 
RECITALS:
 
A.            Licensor and Licensee (specifically, SpineMedica, LLC (a successor
by merger to SpineMedica, Corp), a subsidiary of MiMedx) are parties to that
certain Technology License Agreement, dated August 12, 2005 (the “2005 Spine
License”), concerning “Licensed Technology” (as defined in the 2005 Spine
License) for all neurological and orthopedic uses, including muscular and
skeletal uses, related to the human spine;
 
B.            Licensor and Licensee (specifically, MiMedx) are parties to that
certain Technology License Agreement, dated August 3, 2007,  as amended by that
certain First Amendment to Technology License Agreement, dated August 3, 2007
(the “2007 Hand License”; and, together with the 2005 Spine License, the “Prior
Agreements”), concerning “Licensed Technology” (as defined in the 2007 Hand
License) for all neurological and orthopedic uses, including muscular and
skeletal uses, related to the rotator cuff and the hand (excluding the wrist);
 
C.            Licensor and Licensee have entered into that certain Investment
Agreement of even date herewith (the “Investment Agreement”) pursuant to which,
among other things, Licensor has subscribed for the “Closing Shares” (as defined
in the Investment Agreement) in exchange for the license and other rights
granted by Licensor to Licensee in this License Agreement;
 
D.            Licensor is the owner of certain intellectual property rights with
regard to certain biomaterials known as Salubria™ biomaterials, and such
intellectual property rights are included in the Licensed Technology (as defined
hereinafter); and
 
E.             Licensee is desirous of obtaining and commercializing certain
intellectual property rights under the terms set forth herein;
 

NOW THEREFORE, in consideration of ten U.S. dollars ($10.00) in hand paid, the
Closing Shares, the premises, the promised performance of each of the parties of
the terms set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, mutually agree as follows:

 

--------------------------------------------------------------------------------

 

1.             Incorporation of Recitals; Prior Agreements.  The above recitals
are by this reference incorporated herein as if set forth with particularity and
are made part of this License Agreement.  To the extent the Prior Agreements are
inconsistent with or contradict this License Agreement, the terms of this
License Agreement shall supersede the terms of the Prior Agreements; provided
however, that the terms of this License Agreement shall not constitute an
amendment to the Prior Agreements.
 
 
2.
Definitions.

 
“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person.  “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.  Without
limiting the foregoing, SpineMedica, LLC (a successor by merger to SpineMedica,
Corp), MiMedx Group, Inc., and LeveL Orthopedics, LLC are Affiliates of MiMedx.
 
“Background Technology” means technical and other information in the possession
of Licensor that is necessary or convenient to Practice the Licensed Technology
and that is in the public domain.
 
“Confidential Information” means all confidential information and trade secrets
(a) related to the business plans and affairs, property, methods of operation,
processing systems, designs, or other information of the disclosing party and
(b) in the Field of Use and comprised in, relating to, or arising out of the
Licensed Technology that is proprietary to the disclosing party or licensed or
otherwise transferred to the disclosing party by any Person, that is not
generally known to the public, whether such information is disclosed orally, in
writing, or otherwise.  Notwithstanding the foregoing, for purposes of the
license granted to Licensee herein (but not for purposes of Section 8.3 hereof),
Confidential Information shall not include information that Licensor obtains
after the Effective Date and which is subject to restrictions on further
disclosure that would be breached by a disclosure to Licensee.
 
“Effective Date” means the effective date of this License Agreement, as set out
above.
 
“Field of Use” means all uses of surgical sheet(s) as described
hereinafter.  The term “surgical sheet” means a piece or pieces of material
using a polyvinyl alcohol cryogel that provides an anti-adhesive barrier used to
impede, inhibit, or prevent the development of adhesions that: (a) is fabricated
in a substantially planar form, noting however, that in packaging or in
position, in or on the body, the surgical sheet can conform to the shape of
local anatomy or structure; and (b) can have any perimeter shape with a
thickness or thicknesses of up to seven (7) millimeters or less.  The surgical
sheet can be used as an adjunct to surgical procedures to inhibit or impede the
development of adhesions or scarring that may otherwise occur incident to the
surgical procedure or to provide a plane of dissection for a revision
surgery.  The surgical sheet can also be used: (1) in repairs by patching organs
or other tissues, including, without limitation, for urinary, intestinal, colon,
stomach, hernial, gynecologic, and cardiac patches; (2) as a substitute for the
dura; and (3) as an anti-adhesive dressing or covering used externally for
wounds, burns, and/or other skin conditions.  Notwithstanding the foregoing, The
Field of Use shall exclude any use in articulating joints.

 
- 2 -

--------------------------------------------------------------------------------

 

“GTRC” means Georgia Tech Research Corporation.
 
“GTRC License” means that certain License Agreement, dated March 5, 1998, by and
between GTRC and Licensor, as amended from time to time.
 
 “Improvement Patents” means all patents or patent applications disclosing and
claiming any Improvements and all future patent applications, patents,
divisions, reissues, continuations, continuations-in-part, renewals, and
extensions validly claiming priority to any of these patents or patent
applications.
 
“Improvements” means any enhancements, additions, changes, supplements, or other
improvements to the Licensed Technology as they relate to the Field of Use,
whether or not patentable, that are now existing or otherwise developed by
Licensor or Licensee after the Effective Date.
 
“Know-How” means all technical and other information, intellectual property, or
knowledge useful to Practice the Licensed Technology in the Field of Use in the
possession of Licensor on the Effective Date or at any time after the Effective
Date that is necessary or convenient to Practice the Licensed Technology in the
Field of Use, which is not in the public domain, including, without limitation,
concepts, discoveries, data, designs, formulae, ideas, inventions, methods,
models, assays, research plans, procedures, processes, designs for experiments
and tests and results of experimentation and testing (including, without
limitation, results of research or development), processes (including, without
limitation, manufacturing processes, specifications, and techniques), laboratory
records, chemical, clinical, analytical, and quality data, trial data, case
report forms, data analyses, reports, manufacturing data or summaries, and
information contained in submissions to and information from regulatory
authorities, and includes any rights including, without limitation, copyright,
database, or design rights protecting any of the foregoing.  The fact that an
item is known to the public shall not be taken to exclude the possibility that a
compilation including the item, or a development relating to the item, is or
remains not known to the public.  Notwithstanding the foregoing, Know How shall
not include information or knowledge that Licensor obtains after the Effective
Date subject to restrictions on disclosure or use by Third Parties.
 
“License Agreement” means this Technology License Agreement, as it may be
amended from time to time.
 
“Licensed Patents” means (a) Patents Under License, (b) Owned Patents, and (c)
Licensor’s Improvement Patents.
 
“Licensed Product” means any product or device that is developed, manufactured,
produced, expressed, used, sold or offered for sale, or licensed for use by
Licensee, its sublicensees or assignees, or their contract manufacturers,
utilizing the Licensed Technology in the Field of Use.
 
 
- 3 -

--------------------------------------------------------------------------------

 

“Licensed Technology” means the Licensed Patents, the Confidential Information,
the Know How, the Improvements, and the Improvement Patents, in each and every
case only as they relate to the Field of Use.
 
“Licensee Indemnitees” has the meaning set forth in Section 6.1.
 
“Licensor Indemnitees” has the meaning set forth in Section 6.2.
 
“Losses” has the meaning set forth in Section 6.1.
 
“Owned Patents” means the patents and patent applications listed in Section II
of Appendix A and all of Licensor’s future patent applications, patents,
divisions, reissues, continuations, continuations-in-part, renewals, and
extensions thereof or related thereto in the United States and in foreign
jurisdictions validly claiming priority to any of these patents and patent
applications.  The Parties acknowledge that U.S. Patent No. 6,231,605 is a
continuation-in-part of U.S. Patent No. 5,981,826.  Although the pending patent
applications listed in Section II of Appendix A are presently identified as
owned by Licensor, it is possible that one or more of the continuation
applications may be owned by GTRC or may be co-owned by GTRC and Licensor,
depending on the claimed subject matter.  To the extent that GTRC has any
ownership rights to the continuations listed in Section II of Appendix A,
Licensor represents and warrants that it is the exclusive licensee thereof
pursuant to the terms of the GTRC License.  The Parties agree that if such
ownership rights of a continuation patent application or issuing patent should
change to be owned in whole or in party by GTRC, then such application or patent
shall, without any action by the Parties,  be included under the term “Patents
Under License.”
 
“Parties” means Licensor and Licensee, and “Party” means either one of them.
 
“Patents Under License” means the patents and patent applications listed in
Section I of Appendix A and any and all of Licensor’s future patent
applications, patents, divisions, reissues, continuations,
continuations-in-part, renewals, and extensions thereof or related thereto in
the United States and elsewhere validly claiming priority to any of these
patents and patent applications.
 
“Person” means any natural person, firm, partnership, association, corporation,
limited liability company, trust, business trust, or other entity.
 
“Practice” means the right in the Field of Use to make, have made, manufacture,
have manufactured, use, offer to sell, sell, market, distribute, import, or
export Licensed Products.
 
“Rules” has the meaning set forth in Section 8.7.
 
“Third Party” means any Person other than the Parties.
 
 
3.
License.

 
3.1           Licensor hereby grants to Licensee an exclusive, fully-paid,
worldwide, royalty-free, perpetual, irrevocable, and non-terminable (except as
provided in the termination provisions of the GTRC License) license, with the
right to sublicense, to Practice the Licensed Technology in the Field of
Use.  Licensor will grant Licensee reasonable access to and the ability to make
copies of all Background Technology and Licensed Technology.
 
 
- 4 -

--------------------------------------------------------------------------------

 

3.2           Licensor shall not itself, nor shall it directly or indirectly
assist or consent to any Third Party to, manufacture, have manufactured, use,
offer for sale, sell, market, distribute, import, or export Licensed Products or
otherwise Practice the Licensed Technology in the Field of Use.
 
3.3           Licensor shall have the exclusive right and authority, in its own
name, to apply for, prosecute, and obtain Owned Patents.
 
3.4           Either Party may seek to obtain Improvement Patents in its own
name, subject to applicable laws, treaties, and regulations.
 
3.5           Licensee shall have the right and authority, in the name of
Licensor, to file for continuation with respect to any Licensed Patents after
providing written notice to Licensor of Licensee’s intent to make such filing.
 
3.6           Notwithstanding anything herein to the contrary, Licensor shall
have no right to terminate this License Agreement or the license granted to
Licensee under Section 3.1.
 
3.7           Licensee hereby grants to Licensor an exclusive, fully-paid,
royalty-free, irrevocable and non-terminable license to Practice the Improvement
Patents outside the Field of Use.
 
4.            License Fee.  In consideration of the license and other rights
granted herein by Licensor to Licensee, Licensee shall enter into the Investment
Agreement and issue to the Licensor the Closing Shares (as defined in the
Investment Agreement).  The Parties agree and acknowledge that the Closing
Shares shall constitute fair, adequate, and legally sufficient consideration for
the license and other rights granted herein.  Licensor acknowledges and agrees
that the issuance or non-issuance of Additional Shares under the Investment
Agreement has no effect whatsoever on this Agreement and the rights granted to
Licensee hereunder.
 
5.            Representations and Warranties.  Licensor hereby represents and
warrants to Licensee that as of the Effective Date:
 
5.1           Licensor has the full right and power to grant the license set
forth in Section 3 of this License Agreement.
 
5.2           The Closing Shares constitute fair, adequate, and legally
sufficient consideration for the license set forth in Section 3 of this License
Agreement.
 
5.3           Appendix A sets forth an accurate and complete list of all patents
and patent applications owned, under license, or otherwise controlled by
Licensor that are necessary or convenient to Practice the Licensed Technology in
the Field of Use.
 
5.4           Licensor has received no notice of any claims or suits pending
and, to the best knowledge of Licensor, there are no claims or suits threatened
against Licensor challenging Licensor’s ownership of or right to use any of the
Licensed Technology, nor, to the best knowledge of Licensor, does there exist
any basis therefor.
 
 
- 5 -

--------------------------------------------------------------------------------

 

5.5           Licensor has received no notice of any claims or suits against
Licensor pending and, to the best knowledge of Licensor, there are no claims or
suits threatened against Licensor alleging that any of the Licensed Technology
infringes any rights of any Third Parties in the Field of Use, nor, to the best
knowledge of Licensor, does there exist any basis therefor.
 
5.6           To the best knowledge of Licensor, no person has infringed or is
infringing the Licensed Patents or has misappropriated any of the Licensed
Technology.
 
5.7           Licensor’s granting of the license set forth in Section 3 of this
License Agreement and Licensee’s exercise of its rights hereunder does not and
shall not constitute a breach or default under (a) any agreement or instrument
by which Licensor is bound or (b) to the best knowledge of Licensor, any
instrument affecting the Licensed Technology.
 
5.8           To the best knowledge of Licensor, Licensee’s Practice of the
Licensed Technology in the Field of Use shall not result in patent infringement
or trade secret misappropriation.
 
5.9           Except as otherwise specifically provided in this Section 5, (a)
the license granted in this License Agreement is “as is” and with all faults and
(b) Licensor makes no representations or warranties, express or implied,
regarding (i) merchantability or fitness of the Licensed Technology for a
particular purpose, (ii) non-infringement of any Licensed Technology with any
rights of Third Parties, or (iii) validity or scope of any Licensed Patent.
 
5.10           Any claim regarding the breach of a representation or warranty by
Licensor in this License Agreement must be made within two (2) years after the
Effective Date.
 
 
6.
Indemnification; Insurance.

 
6.1           Licensor shall indemnify, defend, and hold harmless Licensee and
Licensee’s sublicensees and assignees hereunder, and their respective officers,
directors, managers, shareholders, members, employees, agents, and advisors
(collectively, the “Licensee Indemnitees”), from and against any and all loss,
damage, claim, obligation, liability, cost, and expense (including, without
limitation, reasonable attorneys’ fees and costs and expenses incurred in
investigating, preparing, defending against, or prosecuting any litigation,
claim, proceeding, or demand), of any kind or character (“Losses”) resulting
from:
 
(a)           any breach by Licensor of this License Agreement, including, but
not limited to, any breach of Licensor’s representations and warranties made
herein, provided that any such claim for indemnification for breach of
representation or warranty must be instituted by Licensee prior to the second
(2nd) anniversary of the Effective Date; or
 
(b)           the Practice by Licensor or its licensees (other than Licensee or
its sublicenses or assignees) of any of the Licensed Technology outside the
Field of Use, including, without limitation, advertising injury, personal
injury, product liability, medical malpractice, or loss or damage to medical or
other data, except to the extent such Losses result from any acts of Licensee
for which Licensor is entitled to indemnification under Section 6.2.
 
 
- 6 -

--------------------------------------------------------------------------------

 

6.2           Licensee shall indemnify, defend, and hold harmless Licensor and
Licensor’s officers, directors, managers, shareholders, members, employees,
agents, and advisors (the “Licensor Indemnitees”) from and against any and all
Losses resulting from:
 
(a)           any breach by Licensee of this Licensee Agreement; and
 
(b)           the Practice by Licensee or its sublicensees and assignees of any
Licensed Technology, including, without limitation, advertising injury, personal
injury, product liability, medical malpractice, or loss or damage to medical or
other data, except to the extent such Losses result from any acts of Licensor
for which Licensee is entitled to indemnification under Section 6.1.
 
6.3           During the term of this Agreement, Licensee shall maintain product
liability insurance in reasonable amounts and to the extent available and name
Licensor as additional insured if Licensee can reasonably do so and without
incurring additional premium.
 
 
7.
Patent Maintenance, Infringement, and Enforcement.

 
7.1           Licensor shall maintain the Owned Patents at its sole cost and
expense.  If Licensor elects not to pay or for any reason fails to pay any
maintenance or annuity fees for any of the Licensed Patents as they relate to
the Field of Use within the non-surcharge payment time window, Licensee shall
have the right (but not the obligation) to pay any such maintenance or annuity
fees and seek reimbursement thereof from Licensor.  Licensor shall pay such
reimbursement within ten (10) days after Licensee’s written request therefor.
 
7.2           If Licensor or Licensee determines that any Licensed Patent or
Licensee’s rights in the Licensed Technology are being infringed in any field of
use, or a claim arises that the Licensed Technology infringes the rights of a
Third Party, then Licensor or Licensee (as applicable) shall notify promptly the
other Party, giving as many particulars concerning such infringement as shall be
practicable at the time.
 
7.3           Upon becoming aware of a potential infringer or an asserted
infringement, Licensor shall diligently investigate and shall determine, in the
exercise of reasonable judgment and good practice, whether the activities in
question in fact constitute infringement.  The Parties shall promptly confer
with respect to the initiation and prosecution of litigation against an alleged
infringer, or defense of a Third Party infringement claim, as the case may be,
but Licensor shall have the right of ultimate decision with respect to a breach
outside of the Field of Use and Licensee shall have the right of ultimate
decision with respect to a breach inside the Field of Use, including, without
limitation, the right to settle or compromise any claim or consent to the entry
of any judgment with respect to any claim.
 
7.4           Subject to Licensee’s right to initiate an infringement action
regarding the Licensed Technology in the Field of Use in Section 7.5 below,
Licensor shall, in the event that an infringement appears to be occurring in any
application involving the Licensed Technology outside the Field of Use, have the
first right, discretion, and authority (but not obligation), at its sole
expense, to either defend a Third Party claim, or bring infringement proceedings
naming the asserted infringer within not more than ninety (90) days of a
determination of probable infringement at its own cost and retain all recovery
therefrom, and Licensee shall provide all necessary assistance and cooperation
reasonably requested by Licensor, at Licensor’s sole expense.  In furtherance of
such right, Licensee shall join Licensor as a party plaintiff in any such suit
whenever requested by Licensor or required by applicable law, at Licensor’s sole
expense.  If the Licensor fails for any reason to take action to defend or to
bring such infringement proceedings within ninety (90) days, and failure to do
so would reasonably jeopardize Licensee’s ability to Practice the Licensed
Technology in the Field of Use, Licensee shall have the right to do so
(including, without limitation, the right to require Licensor to join Licensee
as a party plaintiff in any such suit whenever requested by Licensee or required
by applicable law) at its own expense and to retain all damages or other
recovery.
 
 
- 7 -

--------------------------------------------------------------------------------

 

7.5           With regard to infringement by a Third Party of the Licensed
Technology appearing to be solely in the Field of Use, Licensee shall have the
first right, discretion, and authority (but not obligation) to prosecute at its
own expense any such infringement of any Licensed Patent or the other Licensed
Technology occurring in the Field of Use at its own cost, and to keep any
recovery or damages for infringement derived therefrom.  Licensor agrees to
cooperate as a necessary party in any proceeding as appropriate, including,
without limitation, join Licensee as a party plaintiff in any such suit whenever
requested by Licensee or required by applicable law, at Licensee’s sole
expense.  If Licensee does not elect to bring such infringement proceedings
within ninety (90) days of a determination of probable infringement, and failure
to do so would reasonably jeopardize Licensor’s ability to Practice outside the
Field of Use, Licensor shall have the right but not obligation to do so at its
own expense and to retain all damages or other recovery.  In furtherance of such
right, Licensee shall join Licensor as a party plaintiff in any such suit
whenever requested by Licensor or required by applicable law, at Licensor’s sole
expense.
 
7.6           Notwithstanding the foregoing provisions of this Section 7, in the
event a recovery relates to both the Field of Use and other applications of the
Licensed Technology, then any damages or other recovery shall, subject to
reimbursement of attorneys’ fees and costs and expenses incurred in
investigating, preparing, defending against, or prosecuting any litigation,
claim, proceeding, or demand, be appropriately allocated between Licensor and
Licensee.   If the Parties are unable to agree on an appropriate allocation of
damages or other recovery within ninety (90) days, they shall submit the
decision to arbitration pursuant to Section 8.7 hereof.
 
7.7           Each Party will provide reasonable cooperation in connection with
any adversarial proceeding conducted by the other Party involving any Licensed
Patent, including, without limitation, producing documents, answering
interrogatories, and sitting for depositions, at no cost to the other Party
other than recovery of its actual out-of-pocket expenses directly incurred in
providing such cooperation.
 
 
8.
Miscellaneous.

 
8.1           Notices.  All notices, consents, waivers, requests, instructions,
or other communications required or permitted hereunder shall be in writing or
by written electronic transmission, and shall be deemed to have been duly given
if (a) delivered personally (effective upon delivery), (b) sent by a reputable,
established international courier service that guarantees delivery within three
(3) business days (effective upon receipt), (c) mailed by certified mail, return
receipt requested, postage prepaid (effective upon receipt), or (d) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment (effective upon receipt), addressed as follows (or to such other
address as the recipient may have furnished for the purpose pursuant to this
Section 8.1):
 
 
- 8 -

--------------------------------------------------------------------------------

 

If to Licensor:
 
SaluMedica, LLC
4451 Atlanta Road, S.E., Suite 138
Smyrna, Georgia 30080
Attention: Robert R. Singer
Facsimile: (404) 589-1737
Email:  bobby.singer@salumedica.com


With a copy (which shall not constitute notice) to:
 
Randall W. Johnson, Esq.
Ledbetter Johnson Wanamaker, LLP
1175 Peachtree Street N.E.
100 Colony Square, Suite 1100
Atlanta, Georgia  30361
Facsimile: 404-835-9450
Email: rjohnson@ljwlaw.com


If to Licensee:


MiMedx, Inc.
1234 Airport Road, Suite 105
Destin, Florida  32541
Attention:  Steve Gorlin, Chairman
Facsimile:  (805) 650-2213
Email: sgorlin@gorlincompanies.com


With a copy (which shall not constitute notice) to:
 
G. Donald Johnson, Esq.
Womble Carlyle Sandridge & Rice, PLLC
1201 West Peachtree Street, Suite 3500
Atlanta, Georgia 30309
Facsimile: (404) 870-4878
Email: DJohnson@wcsr.com


Changes to the above notification addresses may be made by notice to the Parties
in the manner set forth above.
 
 
- 9 -

--------------------------------------------------------------------------------

 

8.2           Assignment and Sublicense.  Licensee may assign this License
Agreement, assign or sublicense any rights under this License Agreement, and
delegate any of its obligations under this License Agreement to any Third Party;
provided however, that (a) Licensee must comply with the notice and payment
obligations set forth in Section 4.1 of the GTRC License, (b) the sublicense,
assignment, or delegation shall not affect Licensee’s obligations to Licensor
under this License Agreement and Licensee shall remain liable as a primary
obligor to Licensor for breach of this License Agreement by Licensee or its
sub-licensees, assignees, or delegates, (c) the sublicense, assignment, or
delegation must include a binding obligation on the sub-licensee, assignee, or
delegate to comply with all the patent protection, confidentiality, and other
obligations of Licensee in this License Agreement subject to such sublicense,
assignment, or delegation, and (d) Licensee must provide Licensor reasonable
prior written notice providing the terms of such sublicense, assignment, or
delegation, as they relate to insuring the Third Party’s compliance with the
terms of this License Agreement, to the extent such notification obligation can
be complied with without breach of any confidentiality obligation of
Licensee.  Licensor shall have the right to assign this License Agreement,
provided that the assignment must occur in conjunction with an assignment of the
Licensed Technology.  No further contribution or payment to Licensor shall be
due in the event of a sublicense, assignment, or delegation by
Licensee.  Without limiting the generality of the foregoing, this License
Agreement shall survive unimpaired and remain in full force and effect in the
event of any sale of assets, merger, or other transaction involving the sale of
assets or capital stock of either Licensor or Licensee.
 
8.3           Confidentiality.  For a period of two (2) years after the
Effective Date, each Party covenants and agrees, with respect to the
Confidential Information of the other Party, as follows: (a) to receive and hold
such Confidential Information in confidence; (b) to protect and safeguard such
Confidential Information against unauthorized use, publication, and disclosure;
(c) not to use any of such Confidential Information or derivatives thereof
except as permitted by this License Agreement; and (d) to restrict access to
such Confidential Information to those of its officers, managers, directors,
employees, agents, and advisors who clearly have a need to access to such
Confidential Information.  Notwithstanding the foregoing, after such two (2)
year period, any Confidential Information that is also a trade secret under
applicable law shall continue to be subject to the obligations imposed in this
Section as long as it remains a trade secret.
 
8.4           Binding Agreement.  This License Agreement shall not be binding
upon the Parties until it has been signed herein below by or on behalf of each
Party.  No amendment or modification hereof shall be valid or binding upon the
Parties unless made in writing and signed as aforesaid.
 
8.5           Severability.  If any section of this License Agreement is found
by a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the validity, legality, and enforceability of any
such section in every other respect and the remainder of this License Agreement
shall continue in effect so long as this License Agreement still expresses the
intent of the Parties.  If the intent of the Parties, however, cannot be
preserved, this License Agreement either shall be renegotiated or shall be
terminated.
 
 
- 10 -

--------------------------------------------------------------------------------

 

8.6           Governing Law.  This License Agreement shall be interpreted and
construed, and the legal relations between the Parties shall be determined, in
accordance with the laws of the State of Georgia, without regard to such
jurisdiction’s conflicts of laws rules.
 
8.7           Arbitration.  Any dispute, claim, or controversy arising out of or
in connection with this License Agreement, including, without limitation, any
question regarding its existence, validity, or termination, shall be finally
determined by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”).  Unless the Parties shall
otherwise mutually agree, there shall be one (1) arbitrator.  Any judgment or
award rendered by the arbitrator shall be final, binding, and
nonappealable.  The place of arbitration shall be Atlanta, Georgia.  Neither of
the Parties shall contest the choice of Atlanta, Georgia as the proper forum for
such dispute, and notice in accordance with Section 8.1 shall be sufficient for
the arbitrator to conduct such proceedings.  If the Parties are unable to agree
on an arbitrator, the arbitrator shall be selected in accordance with the
Rules.  In resolving any dispute, the Parties intend that the arbitrator apply
the substantive laws of the State of Georgia, without regard to the choice of
law principles thereof.  The Parties intend that the provisions to arbitrate set
forth herein be valid, enforceable, and irrevocable.  The Parties agree to
comply with any award made in any such arbitration proceedings that has become
final in accordance with the Rules and agree to enforcement of, or entry of
judgment upon such award, by any court of competent jurisdiction.  Without
limiting the provisions of the Rules, unless otherwise agreed in writing by the
Parties or permitted by this License Agreement, the Parties shall keep
confidential all matters relating to the arbitration or the award, provided,
such matters may be disclosed (a) to the extent reasonably necessary in any
proceeding brought to enforce the award or for entry of a judgment upon the
award and (b) to the extent otherwise required by law.  Notwithstanding any
provision of the Rules to the contrary, the Party other than the prevailing
Party in the arbitration shall be responsible for all of the costs of the
arbitration, including, without limitation, legal fees and other costs
associated with such arbitration incurred by either Party.
 
8.8           Compliance with Applicable Laws.  Licensee agrees to comply with
all governmental laws and regulations applicable in connection with the Practice
of the Licensed Technology in the Field of Use.
 
8.9           Headings.  The headings of sections are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this License Agreement.
 
8.10           Counterparts.  This License Agreement may be executed in two or
more counterparts or by facsimile signature, each of which shall be deemed an
original and which together shall constitute one instrument.
 
8.11           Authority.  The person(s) signing on behalf of Licensor and
Licensee, respectively, hereby warrant and represent that they have authority to
execute this License Agreement on behalf of the Party for whom they have signed.
 
8.12           Representation by Counsel.  Each Party acknowledges that it has
been represented by counsel in connection with the negotiation and drafting of
this License Agreement and that no rule of strict construction shall be applied
to either of them as the drafter of all or any part of this License Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 

8.13           Entire Agreement.  This License Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof,
supersedes all previous express or implied promises or understandings related to
the subject matter hereof, and may not be varied, amended, or supplemented
except by a writing of even or subsequent date executed by both Parties and
containing express reference to this License Agreement.
 
8.14           No Waiver.  The failure of either Party to enforce at any time
any of the provisions of this License Agreement, or any rights in respect
thereto, will in no way be considered a waiver of such provisions, rights, or
elections with respect to subsequent events or in any way to affect the validity
and the enforceability of this License Agreement.
 
[SIGNATURES ON NEXT PAGE]

 
- 12 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have affixed their signatures to this Technology
License Agreement as of the Effective Date.
 


 
Agreed to:
 
Agreed to:
     
SALUMEDICA, LLC
 
MIMEDX, INC.
           
By: /s/ Robert R. Singer
 
By: /s/ Matthew J. Miller
Name: Robert R. Singer
 
Name: Matthew J. Miller
Title: President
 
Title: Executive Vice President


 
- 13 -

--------------------------------------------------------------------------------

 

Appendix A
 
Issued Patents and Pending Patent Applications


 
I.             Patents Under License:
 
U.S. Patent No. 5,981,826, entitled “Poly(vinyl alcohol) cryogel” (owned by
Georgia Tech Research Corporation under exclusive license to SaluMedica, LLC)
 
European patent No. EP0991402, issued in the following countries:
 
Austria, Belgium, Switzerland, , Denmark, Spain, Finland, France, United
Kingdom, Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands, Portugal and
Sweden.
 
German Patent No. 69828050.4.
 
Australian Patent No. 728426.
 
Japanese Patent No. 3506718.


 
II.            Owned Patents:
 
U.S. Patent No. 6,231,605, entitled “Poly(vinyl alcohol) hydrogel”
 
U.S. Patent Application Publication No. 2003-0008396, entitled “Poly(vinyl
alcohol) hydrogel”
 
U.S. Patent Application Publication No. 2004-0143329, entitled “Poly(vinyl
alcohol) hydrogel”
 
U.S. Patent Application Publication No. 2005-0106255, entitled “Poly(vinyl
alcohol) hydrogel”
 
U.S. Patent Application Publication No. 2005-0071003, entitled “Poly(vinyl
alcohol) hydrogel”
 
U.S. Patent Application 11/626,405, entitled Methods Of Producing PVA Hydrogel
Implants and Related Devices
 
U.S. Patent Application 11/837,027, entitled Methods of Making Medical Implants
of Poly(Vinyl Alcohol) Hydrogel
 
 
- 14 -

--------------------------------------------------------------------------------